Title: From Benjamin Franklin to David Hartley, 8[–10] October 1779
From: Franklin, Benjamin
To: Hartley, David


Passy Oct. 8[–10]. 1779.
My Dear Friends late Letters have been long in coming, having met some Delay on the Way. I am told the Communication is now more open.
As Captain Tattwell cannot now perform his Engagement specifically by procuring the Release of Captain Harris and his Crew, I think he may be discharged of his Parole by obtaining the Release of some other Captain with a Number of Men equal to that with Capt. Harris: If this is done, I will send him a Discharge of his Parole accordingly. On this Occasion I would name a Captain Robertson of Philadelphia, who was Master of the Brigantine Pomona which sailed in June last from Amsterdam, and is now with his Son a Prisoner at Forton. The Men to be released with him and his Son should be of those who have been longest Confined.
The Number of Places in France, in which the English are confined is so great and so remote from me, that it will not be easy for me to find Capt. Stephenson; but I will endeavour it, and will solicit his Release. The sooner you send me such further Particulars about him as you can learn, the better.
I send you inclosed Copies of the Engagements of a Number of Prisoners we have discharged at Sea. The Originals shall be sent when required. One of Commodore Jones’s little Squadron, which parted with him on the Coast of Ireland, is returned I hear with a Number of Prizes, & some hundreds of Prisoners. If the Commodore himself gets safe into France with his Prizes there will be another very considerable Number. I have not yet received the Accounts I have wrote for from Spain; but expect them daily.
M. De Sartine seems disposed to grant a Pass port to the Cartel for Morlaix but desired me to make the Proposition to him in writing that he might lay it before the King. I did so a few Days since but have not received an Answer.
With the sincerest Esteem I am ever, my Dear Friend, Yours most affectionately
B Franklin

P.S. Oct. 10.— We have just received Advice of the safe Arrival of Comr. Jones in the Texel, with 400 Prisoners. If therefore the Board would send their Cartels thither with an equal Number, it would save a great deal of Misery to your poor People which their Confinement in the Ships till they can be lodg’d in French Prisons must occasion.
D. Hartley Esqr.

 
Endorsed: D F Oct. 8 1779
